TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-19-00071-CR


                                   Romen DeLeon, Appellant

                                                v.

                                  The State of Texas, Appellee


                FROM COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY
         NO. 18-3745CR, THE HONORABLE CHRIS JOHNSON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Romen DeLeon filed his notice of appeal on January 28, 2019. On

January 29, 2019, appellant filed a motion for new trial, which was granted by the trial court on

February 15, 2019. See Tex. R. App. P. 21, 22. Granting a new trial restores the case to its

position before the former trial. Id. R. 21.9(b); see also id. R. 22.6(a) (“If judgment is arrested

the defendant is restored to the position that he or she had before the indictment or information

was presented.”). We have no jurisdiction to consider the merits of an appeal after the grant of a

motion for new trial. See Glaze v. State, 675 S.W.2d 768, 769-70 (Tex. Crim. App. 1984) (holding

that neither court of appeals nor court of criminal appeals has jurisdiction to consider merits of

case unless there is final conviction from which to appeal); Waller v. State, 931 S.W.2d 640,

643-44 (Tex. App.—Dallas 1996, no pet.) (determining that appellate court had no jurisdiction to

review appeal because trial court’s granting of motion for new trial left no sentence to be
appealed); see also Gallup v. State, No. 03-11-00683-CR, 2012 WL 5192814, at *1 (Tex.

App.—Austin Oct. 19, 2012, no pet.) (mem. op., not designated for publication) (dismissing appeal

as moot after trial court granted motion for new trial). Accordingly, we dismiss this appeal for

want of jurisdiction.



                                            __________________________________________
                                            Thomas J. Baker, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Jurisdiction

Filed: July 19, 2019

Do Not Publish




                                                2